UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8099


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DEMOND ANDRE JACKSON, a/k/a D.J.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:99-cr-00015-5)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant. Charles T. Miller, United States
Attorney, Blaire L. Malkin, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demond Jackson appeals from the district court’s order

granting   in   part    his   18   U.S.C.    §   3582(c)    (2006)    motion   for

reduction of sentence based upon the crack cocaine amendments to

the Sentencing Guidelines.          The district court reduced Jackson’s

sentence to the low end of his amended Guidelines range; Jackson

asserts that the district court erred by failing to apply the

Guidelines as advisory and consider a lower sentence.                    However,

because the district court lacked authority to reduce Jackson’s

sentence further, we affirm.            See United States v. Dunphy, 551

F.3d 247, 257 (4th Cir. 2009) (“When a sentence is within the

guidelines applicable at the time of the original sentencing, in

an 18 U.S.C. § 3582(c) resentencing hearing, a district judge is

not   authorized   to    reduce     a   defendant's        sentence   below    the

amended    guideline    range.”).       We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        2